United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
East St. Louis, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0135
Issued: April 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 24, 2018 appellant, through counsel, filed a timely appeal from an August 13,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the August 13, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury causally
related to the accepted June 8, 2017 employment incident.
FACTUAL HISTORY
On June 12, 2017 appellant, then a 50-year-old carrier technician, filed a traumatic injury
claim (Form CA-1) for a right shoulder injury that he attributed to a June 8, 2017 work-related
motor vehicle accident (MVA). He indicated that a tractor-trailer backed into his work van while
in the performance of duty. The employing establishment did not contest the June 8, 2017 incident
or whether appellant was in the performance of duty at the time of the MVA. It also completed an
authorization for examination and/or treatment (Form CA-16) following his reported June 8, 2017
MVA.
In a June 12, 2017 work activity status report, Dr. Christine E. Jones, whose specialty is
unknown, diagnosed cervicalgia, right shoulder pain, and low back pain. She stated that appellant
could return to work on June 12, 2017 with restrictions.
By development letter dated June 15, 2018, OWCP informed appellant that he had not
submitted sufficient evidence to establish his claim. It advised him of the type of factual and
medical evidence needed and provided a questionnaire for his completion. OWCP afforded him
30 days to submit additional evidence and respond to its inquiries.
OWCP subsequently received June 8, 2017 emergency department discharge instructions
for a diagnosis of lumbosacral strain. The instructions noted that appellant had been treated by
Matthew R. Peterson, a physician assistant.
In a report dated June 12, 2017, Dr. Jones examined appellant for complaints of a back
injury. She noted that he stated while his postal vehicle was still, an 18-wheeler truck backed into
his vehicle. Although he felt a little sore at the time, he was able to complete his regular route
driving and delivering mail. However, the next morning appellant experienced discomfort in his
lower back, right shoulder, and neck. He then went to the emergency department, where he was
evaluated and given medication. Appellant was off work for three days. On examination of
appellant’s lumbar spine, Dr. Jones noted tenderness to palpation. She assessed acute bilateral low
back pain without sciatica, right shoulder pain, and neck pain. Dr. Jones recommended physical
therapy and provided work restrictions of lifting up to 20 pounds frequently, bending occasionally,
changing positions periodically to relieve discomfort, and no reaching above the head with his
affected extremities.
On June 15, 2017 Denise Jordan, a family nurse practitioner, referred appellant for physical
therapy. In a June 29, 2017 work excuse note, she opined that he should remain off work until
reevaluated on July 28, 2017. OWCP also received a July 10, 2017 initial physical therapy
evaluation report from Jenna Mueth, a physical therapist.
By decision dated July 26, 2017, OWCP denied appellant’s claim, finding that he had not
submitted medical evidence containing a medical diagnosis in connection with the accepted
employment incident of June 8, 2017.

2

In a prescription dated July 27, 2017, Dr. Bassam Albarcha, a Board-certified internist,
noted that appellant had been injured in a motor vehicle incident, providing an ICD-10 diagnosis
code corresponding to an assessment of a person injured in an unspecified motor vehicle incident,
subsequent encounter. He prescribed appellant physical therapy two to three times per week for
six weeks.
Appellant resubmitted the physical therapy evaluation report dated July 10, 2017,
countersigned by Dr. Albarcha on July 31, 2017. The report noted that he had been diagnosed
with lumbar sprain at the emergency department and that he was in constant pain, which was only
relieved by pain medication. On examination, appellant was noted to have discomfort to the
paraspinal lumbar area, mild tightness bilaterally, and reduced range of motion. His plan of care
was a home exercise program of core and hip strengthening and stretching as tolerated to assist
with activities of daily living, and techniques that the physical therapy saw fit for pain relief.
By letter dated August 1, 2017 from a nurse practitioner, countersigned by Dr. Albarcha,
it was noted that appellant was involved in a motor vehicle incident in June 2017 and as a result,
suffered a back injury, back pain, neck injury, neck pain, muscle and shoulder pain, and a pinsand-needles sensation in the arms and hands. The letter stated that a reduced work duty was
required due to these assessments and that he would return to duty with limitations.
On August 7, 2017 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.
Appellant submitted records of physical therapy from July 10 through August 1, 2017,
which were unsigned. He also submitted reports signed by a nurse practitioner dated from June 15
through August 29, 2017.
The hearing was held on January 16, 2018. During the hearing, appellant described the
circumstances of a motor vehicle incident on June 8, 2017, and noted that he went to the emergency
room on the date of the incident. The hearing representative noted that the record did not contain
reports from individuals that could be accepted as physicians rendering concrete diagnoses. He
kept the record open for 30 days for the submission of additional evidence.
By decision dated March 7, 2018, OWCP’s hearing representative affirmed the July 26,
2017 decision, finding that the medical evidence of record was insufficient to establish a diagnosed
condition causally related to the accepted June 8, 2017 employment incident.
On April 5, 2018 appellant, through counsel, requested reconsideration of the decision of
March 7, 2018 and submitted a March 2, 2018 letter from a nurse practitioner, which had been
countersigned by Dr. Albarcha. The letter stated that appellant was involved in a motor vehicle
incident in June 2017 while delivering mail in a postal truck. Appellant was treated in the
emergency room on the date of the incident. The letter noted that he sustained a neck injury,
shoulder injury, upper back injury, lower back injury, and a pins-and-needles sensation in the arms
and hands. Over the months following the incident, appellant experienced numerous episodes of
pain with activity, and he was later diagnosed with cervical spondylosis and cervical
spondylolisthesis. He received physical therapy and remained on reduced work duty.
By decision dated August 13, 2018, OWCP denied modification of its March 7, 2018
decision. It found that the March 2, 2018 note failed to provide a rationalized explanation of how
3

the cervical spondylosis and cervical spondylolisthesis resulted from the accepted June 8, 2017
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.8 Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.9 The second component is whether the employment incident caused a personal
injury.10 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.11
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.12 A physician’s opinion on whether there is causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.13 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by

4

Supra note 2.

5
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

9

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

10

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

11

Shirley A. Temple, 48 ECAB 404, 407 (1997).

12

T.H., supra note 8; Robert G. Morris, 48 ECAB 238 (1996).

13

M.V., Docket No. 18-0884 (issued December 28, 2018).

4

medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).14
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to the accepted June 8, 2017 employment incident.
In support of his claim, appellant submitted numerous notes and reports that were authored
by a nurse practitioner and/or a physician assistant. Because these reports were not prepared by
or countersigned by a qualified physician as defined under FECA, the evidence will not suffice for
purposes of establishing entitlement to FECA benefits.15
Appellant submitted a physical therapy evaluation report dated July 10, 2017,
countersigned by Dr. Albarcha on July 31, 2017. The Board finds that, as Dr. Albarcha has
countersigned this report, it constitutes medical evidence.16 The report noted that appellant had
been diagnosed with lumbar sprain at the emergency department and that he was in constant pain.17
The Board has held that medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of no probative value.18 As such, this report, which did not contain
any opinion on the cause of appellant’s condition, is of no probative value on the issue of causal
relationship.19
On June 12, 2017 Dr. Jones assessed appellant with acute bilateral low back pain without
sciatica, right shoulder pain, and neck pain. In a prescription dated July 27, 2017, Dr. Albarcha
noted that appellant had been injured in a motor vehicle incident. By letter dated August 1, 2017
from a nurse practitioner, countersigned by Dr. Albarcha, it was noted that appellant had been
involved in a motor vehicle incident and suffered a back injury, back pain, neck injury, neck pain,
muscle and shoulder pain, and a pins-and-needles sensation in the arms and hands. The Board has
held that a medical report is of no probative value if it does not provide an opinion on causal
relationship.20 As such, these notes, letters, and reports are insufficient to establish the claim.
In a letter dated March 2, 2018 from a nurse practitioner, which was countersigned by
Dr. Albarcha, it was noted that appellant was involved in a motor vehicle incident in June 2017
while delivering mail in a postal truck. Appellant was treated in the emergency room on the date
of the incident. The letter noted that he sustained a neck injury, shoulder injury, upper back injury,
14

Id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

15
See 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316,
320 n.11 (2006). A report from a physician assistant or certified nurse practitioner will be considered medical evidence
if countersigned by a qualified physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship,
Chapter 2.805.3a(1).
16

K.W., id.; David P. Sawchuk, id. Federal (FECA) Procedure Manual, id.

17

See T.G., Docket No. 13-0076 (issued March 22, 2013).

18

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

19

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

20

Id.

5

lower back injury, and a pins-and-needles sensation in the arms and hands. Over the months
following the incident, appellant experienced numerous episodes of pain with activity, and he was
later diagnosed with cervical spondylosis and cervical spondylolisthesis. The letter of March 2,
2018 did not contain a clear rationale as to how his cervical conditions were related to the incident
of June 8, 2017; rather, the opinion was conclusory in nature.21 A mere conclusory opinion
provided by a physician without the necessary rationale explaining how and why the incident was
sufficient to result in the diagnosed medical condition is not sufficient to meet a claimant’s burden
of proof to establish a claim.22 As such, the letter dated March 2, 2018 is insufficient to establish
causal relationship between the incident of June 8, 2017 and appellant’s diagnosed cervical
conditions.
As the medical evidence of record does not contain a rationalized explanation sufficient to
establish causal relationship, the Board finds that appellant has not met his burden of proof.23
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an injury
causally related to the accepted June 8, 2017 employment incident.

21

See D.O., Docket No. 18-0086 (issued March 28, 2018).

22

J.D., Docket No. 14-2061 (issued February 27, 2015).

23

The Board notes that the employing establishment issued appellant a signed Form CA-16 authorizing treatment
for her June 12, 2016 right shoulder injury. The Board has held that where an employing establishment properly
executes a CA-16 form, which authorizes medical treatment as a result of an employee s claim for an employmentrelated injury, it creates a contractual obligation which does not involve the employee directly to pay the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. §§ 10.300, 10.304; R.W., Docket
No. 18-0894 (issued December 4, 2018).

6

ORDER
IT IS HEREBY ORDERED THAT the August 13, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 25, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

